Citation Nr: 0608196	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  02-01 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
a low back disability.

2.  Entitlement to an evaluation in excess of 10 percent 
prior to January 12, 2004, for bipolar disorder.

3.  Entitlement to an evaluation in excess of 30 percent for 
the period beginning on January 12, 2004, for bipolar 
disorder.

4.  Entitlement to an evaluation in excess of 10 percent for 
plantar fasciitis, left foot.

5.  Entitlement to an evaluation in excess of 30 percent for 
macular hole, right eye.

6.  Entitlement to a rating of total disability on the basis 
of individual unemployability (TDIU).

7.  Entitlement to a non-service-connected pension.


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel


INTRODUCTION

The veteran had active service from February 1983 to April 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A September 2001 rating decision denied 
increases for the right eye disorder, left foot plantar 
fasciitis, and bipolar disorder; and denied entitlement to 
TDIU and nonservice-connected pension.  The evaluation of the 
low back disorder was increased from 10 percent to 20 
percent.  The veteran appealed the rating action.  A January 
2002 rating decision increased the evaluation of the right 
eye disorder from 20 percent to 30 percent.  After issuance 
of the Statement of the Case (SOC), the veteran perfected his 
appeal.  A January 2005 rating decision increased the 
evaluation of the low back disorder from 20 percent to 60 
percent.  The July 2005 rating decision increased the 
evaluation of bipolar disorder from 10 percent to 30 percent.

In his Notice of Disagreement, the veteran requested a local 
RO hearing before a Decision Review Officer.  In the VA Form 
9 equivalent, the veteran's then attorney withdrew the 
hearing request.  A September 2005 RO letter informed the 
veteran of the Decision Review Officer process and offered 
him another opportunity to request a hearing.  The claims 
file reflects no evidence of a response from the veteran.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The veteran's back disability manifests with degenerative 
disc disease, pain, and mild limitation of motion; there is 
no evidence of incapacitating episodes, nor are there chronic 
neurological manifestations sufficient to more nearly 
approximate a separate compensable rating for such.

3.  For the period prior to January 12, 2004, the veteran's 
bipolar disorder manifested primarily with depression, but 
the veteran maintained a healthy marital relationship and 
maintained an active interest in activities such as hiking, 
fishing, and working on cars.

4.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, was not 
more nearly approximated.

5.  The veteran's left foot disorder manifests with 
subjective pain and stiffness and tenderness.  Moderate foot 
disability has not been more nearly approximated.

6.  The veteran's right eye disorder manifests with visual 
acuity of 20/400, with normal vision in the nonservice-
connected left eye.

7.  The current combined evaluation of all of the veteran's 
service-connected disabilities is 80 percent.

8.  The record does not reflect that the veteran is unable to 
obtain or maintain substantially gainful employment due 
solely to his service-connected disabilities.

9.  The record does not reflect that the veteran is unable to 
obtain or maintain substantially gainful employment due to 
his disabilities or age.


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 60 percent for 
a degenerative disc disease of the lumbosacral spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5293 (in effect prior to September 23, 2002), Diagnostic Code 
5293 (September 23, 2002), Diagnostic Code 5243 (2005).

2.  Resolving all doubt in favor of the veteran, the 
requirements for a rating of 30 percent for bipolar disorder 
for the period prior to January 12, 2004, have been more 
nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 
9432 (2005).

3.  The requirements for a rating in excess of 30 percent for 
bipolar disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9432 (2005).

4.  The requirements for a rating in excess of 10 percent for 
plantar fasciitis, left foot, status post-operative have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5284 (2005).

5.  The requirements for a rating in excess of 30 percent for 
macular hole, right eye, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.75, 
4.83a, 4.84a, Diagnostic Code 6077 (2005).

6.  The requirements for TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.356, 4.1, 4.3, 4.16 
(2005).

7.  The requirements for nonservice-connected pension have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.16, 4.17 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.

In this case, in a March 2005 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claims for an increased rating, 
TDIU and nonservice-connected pension, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession.

The veteran was also provided with a copy of the appealed 
rating decision, as well as a January 2002 Statement of the 
Case (SOC), and July, September, and October 2005 
Supplemental Statements of the Case (SSOC).  These documents 
provided him with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, he also 
were specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records, examination reports and lay statements.  

The claims file reflects evidence that the veteran applied 
for and was denied benefits administered by the Social 
Security Administration (SSA).  Generally, once the VA is put 
on notice that the veteran is in receipt of such benefits, 
the VA has a duty to obtain such records.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 
Vet. App. 181 (1992).  However, after the RO requested SSA to 
provide the records used in its determination, the veteran, 
in a December 2003 letter, informed the RO that no records 
other than his VA treatment records were used in the SSA 
determination, he enclosed the original of the SSA 
Determination Letter, and informed the RO that a decision 
should be made on his claim.  Thus, the Board finds that the 
duty to assist required no further action by the RO.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for an increased rating on most 
of his claims, TDIU, and nonservice connected pension, any 
question as to an appropriate effective date to be assigned 
is rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; Mayfield, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims).

Claims for Increase

Factual Background

I.  Back Disability  

As will be discussed further below, in light of the RO's 
action, the Board will set forth and discuss only the medical 
evidence related to the veteran's neurological symptoms, if 
any, connected to his back disability.

Historically, a September 1997 rating decision granted the 
veteran service connection for lumbosacral strain.  He 
submitted his current application for an increase in May 
2000.  The May 2000 spine examination report reflects that 
physical examination showed the veteran to be grossly intact 
neurologically.  A December 2000 total body scan was normal.  
CT examination of the thoracic and lumbar spine showed mild 
degenerative disc disease at T3 and T4.  Reflexes and pulses 
were normal.  VA treatment records for the remainder of 2000 
through June 2001 reflect that the veteran was administered 
epidural steroid injections in his thoracic spine, but 
examination showed him to be normal neurologically.  The 
September 2001 rating decision increased the veteran's 
evaluation for lumbosacral strain from 10 percent to 20 
percent, effective May 2000.

A February 2002 pain management note reflects that a January 
2002 MRI report showed mild degenerative disc disease at the 
L5-S1 level.  There was no herniated disc or spinal stenosis.  
X-ray revealed mild minimal degenerative arthritic changes of 
the sacroiliac joints.  A March 2002 report reflects that 
examination revealed straight leg raising to be negative, 
lower extremity myotomes were 5/5 and symmetric, and lower 
extremity dermotomes were intact and symmetric.  Lower 
extremity reflexes are 2/4 and equal in both knee jerk and 
ankle jerk reflexes.  Distal pedal pulses were 2/2 and 
symmetric and distally, there was no Babinski present.  The 
veteran's gait did not appear spastic.

A July 2002 pain management clinic note reflects that 
examination revealed paravertebral spasm at T3-T10, motor 
strength of 5/5, and sensation intact throughout.  The note 
reflects that there was no MRI evidence of neuropathic or 
bony pathology.

A January 2005 neurology note reflects that the veteran 
complained of constant mid-back pain  and persistent spasm.  
Examination showed the veteran's motor strength in the upper 
and lower extremities to be 5/5 bilaterally.  Deep tendon 
reflexes were 2+ and symmetric.  The examiner noted no 
sensory deficits and cranial nerves II through XII were 
normal.  The veteran manifested no evidence of ptosis or 
facial droop or Hoffmann's sign.  The examiner observed that 
there were no pathologies to explain the veteran's symptoms.  
The January 2005 rating decision designated the veteran's 
back disability as degenerative disc disease and, resolving 
doubt in the veteran's favor despite the lack of neurological 
symptoms, increased his evaluation from 20 percent to 60 
percent, effective May 2000, the date his claim was received.  

The May 2005 spine examination report reflects that the 
veteran denied any bladder or bowel involvement, leg or foot 
weakness, or paresthesia.  He reported weekly numbness and 
monthly falls and unsteadiness, but the note also reflects 
that those complaints were not related to his back disorder.  
He also reported weekly flare-ups which lasted on average one 
day.  The veteran related that his pain was severe and that 
it radiated to his right leg.  Measurements of the lower 
extremities revealed no differences at mid-thigh and mid-
calf.  Physical examination revealed no ankylosis.  There was 
no spasm, atrophy, guarding, pain with motion, tenderness or 
weakness related to the lumbosacral spine.  Range of motion 
on forward flexion was to 66 degrees and extension was to 18 
degrees.  Left lateral flexion was to 10 degrees and right 
was to 18 degrees.  Left lateral rotation was to 20 degrees 
bilaterally.  

There was no abnormal sensation in either the upper or lower 
extremities.  Reflexes were normal bilaterally.  Lasegue' s 
sign was negative.  A November 2004 MRI examination report 
reflects that the MRI showed a small disc herniation at L5-
S1, which did not appear to affect the exiting nerves.  There 
was a mild disc bulge at L4-L5 without significant stenosis.  
A small left paracentral herniation at T7-T8 deformed the sac 
but did not touch the cord.

II.  Bipolar Disorder  

Historically, the June 1996 rating decision granted service 
connection for a nervous condition with a noncompensable 
evaluation.  A September 1997 rating decision granted a 
compensable evaluation for manic-depressive disorder, 
effective April 1996.  The September 2001 rating decision 
denied the veteran's application for an increase.

A June 2000 VA treatment note reflects that the veteran 
related that he had two to three manic episodes per year, 
with the then most recent having occurred in May 2000.  He 
related that, during such episodes, he felt full of energy 
and did not sleep for three to four nights, and would 
occasionally disappear and have no recollection where he had 
been.  He denied the use of drugs or alcohol during such 
episodes.  He also reported having felt depressed for years 
but denied he ever tried to hurt himself.  The examiner noted 
the veteran's cognition to be intact and his insight and 
judgment good, and his thought process to be linear and goal 
directed.  He denied suicide or homicide ideation or any 
plans.  The examiner diagnosed bipolar disorder, mild, 
cannabis abuse, and non-compliance with medications.  Axis V, 
Global Assessment of Functioning (GAF), was assessed as 55.  
Treatment included an increase in his Sertraline to 50 mg.

An August 2000 follow-up note reflects that the veteran 
denied any symptoms of psychosis or mania or of suicide or 
homicide ideation.  His affect was restricted and his mood, 
"OK."  The examiner noted no psychomotor retardation or 
agitation, speech was spontaneous, normal rate, and tight 
association.  Thought content was without auditory or visual 
hallucinations, suicidal or homicidal ideation, and his 
thought process was linear, logical, with flight of ideas or 
looseness of association.  Insight and judgment were good.  
His most recent bipolar episode was diagnosed as manic, and 
his GAF was assessed as 65.  The examiner directed 
discontinuance of Sertraline, as the veteran reported that 
his decreased sleep, increased energy level, and irritability 
resolved when he discontinued it.

The May 2001 examination report reflects that the veteran 
reported that he was taking Venlafaxine and that, while it 
caused some impotency problems, it had significantly reduced 
his depression.  His complaint was depression.  He denied 
chronic anxiety, and did not report any panic attacks or 
obsessive or ritualistic behavior.  He related that he felt 
depressed all the time, but it was significantly less while 
on his medication.  The veteran also reported occasional 
crying spells when his back pain was really bad.  He denied 
any suicide or homicide ideation, or any lack of energy.  He 
was discouraged about his back condition.  He related that he 
slept 6 to 7 hours per night off and on, but that he woke up 
sore and tired due to his back.  He related that he had 
interests, as he enjoyed activities which included hiking, 
fishing, and working on cars, though his back limited those 
activities.  He denied any manic episodes for a long time, 
hallucinations, and delusions.  

The examiner noted that his impulse control appeared 
unimpaired.  The veteran denied abuse of alcohol or use of 
illicit drugs.  He related that his wife was his best friend 
and that they socialized with other couples.  Mental status 
examination revealed the veteran exhibited good grooming and 
hygiene, and he was alert and oriented times three.  No 
inappropriate behavior was noted.  There was no irrelevant, 
illogical, or obscure speech patterns noted.  His affect was 
mildly restricted in range and psychomotor activity was 
within normal limits.  There was no impairment in thought 
processes or communication, and he showed no memory loss or 
impairment.  His bipolar disorder was assessed as being in a 
depressed stage.  The examiner did not assess a GAF.

A January 2004 psychological assessment note related to the 
veteran's back pain management reflects that he was well 
dressed, alert, and oriented times three.  His speech was 
normal, and he appeared cognitively intact.  His affect was 
somewhat restricted, and he described his current mood as 
down and gloomy.  He reported recent sleep disturbance, 
feelings of guilt, and rumination.  He demonstrated no overt 
symptoms of psychosis, and he denied suicide or homicide 
ideation.  The mid-January 2004 follow-up reflects that the 
veteran related that his wife was very supportive, and the 
examiner noted that he had a good sense of humor that might 
be very helpful in his recovery from depression.  A late 
January 2004 assessment reflects that the veteran's speech 
was somewhat slow and normal in tone and content.  His affect 
was restricted, although he demonstrated occasional 
appropriate reactivity.  He described his mood as "just 
here, sad," and he reported tearfulness, low mood feelings 
of guilt and decreased interest, motivation, and energy.  He 
also reported occasional passive suicide ideation but 
spontaneously stated that he would "never do that."  He 
denied homicide ideation and he demonstrated no overt 
symptoms of anxiety or psychosis.

The February 2004 follow-up reflects that the veteran 
reported that the Amitriptyline 50 mg had helped his mood, 
and that he felt the depression was over, he was more 
energetic and more like his old self.  The examiner noted 
that self-assessment to be double edged, as the old self got 
very angry and could be belligerent.  The examiner noted the 
veteran's mood was clearly improved and his affect was 
broader.

The January 2005 examination report reflects that the veteran 
reported that he was back on Venlafaxine, but he still had 
significant feelings of depression due to his chronic pain.  
He described his wife as wonderful, as she understood him, 
and they had a good relationship, though sometimes it was 
adversely impacted by his periodic irritability, social 
withdrawal, and reduced communication.  The veteran related 
that they occurred when his back pain increased, and he felt 
guilty watching his wife take care of everything, including 
their two-year-old epileptic son.  The veteran was not 
working at the time of the examination, and he related that 
his friends did not come around any more, because he was 
unable to do the active things that they like to do.  He 
spent time with his son, although he struggled to pick him 
up.  

The examiner noted no impairment of thought processes or 
communication or any delusions or hallucinations.  He denied 
any suicide or homicide ideation, and his grooming and 
hygiene were adequate.  The veteran was oriented, but he 
complained of problematic short-term memory.  His wife had to 
write down things so he would not forget them, and she 
handled his medications because of his forgetfulness.  There 
was no obsessive-compulsive behavior or panic attacks.  He 
reported feelings of a depressed mood on a daily basis which 
worsens with the level of pain.  The pain medication eases 
the depressed mood as the day passes.  The fact that he is 
disabled and unable to do the things he once did also 
depressed him, and he has crying spells, pessimism, 
hopelessness, and feelings of low self-esteem.  The examiner 
noted the veteran's impulse control to be adequate, and the 
veteran related that his medication helped him to sleep a 
full night, though he did not feel rested.  The examiner 
observed that the veteran had no recent spells of mania, he 
continued to have significant depressive symptomatology, 
which was part of a bipolar syndrome.

III.  Plantar Fasciitis  

The veteran underwent plantar release surgery in 1992 while 
in active service.  The June 1996 rating decision granted 
service connection with a noncompensable evaluation.  A 
September 1997 rating decision granted a compensable 
evaluation of 10 percent.

The May 2001 examination report reflects that the veteran is 
left hand dominant.  He related that he still had pain from 
his plantar fasciitis, and that his foot was getting worse, 
as reflected by his inability to run.  The examiner noted 
tenderness.  

The May 2005 examination report reflects that the veteran 
related his standing was limited to 15 to 30 minutes, and he 
could walk a quarter of a mile.  He also described pain on 
the bottom of his foot between the first and second toes and 
numbness on the dorsum.  The veteran related that his 
symptoms were worse with the first steps of the morning and 
that it ached to walk.  Physical examination revealed no 
abnormal motion, crepitus, edema, effusion, fatigability, 
redness, painful motion.  There was tenderness under the 
arches of the left foot.  The examiner noted that there was 
no weakness or evidence of abnormal weight bearing.  The 
examiner noted an antalgic gait.  X-rays of the left foot 
were normal.  There was pain on motion but no limitation of 
motion.  There was no evidence of ankylosis or toe deformity.  
Pulses of both feet were normal.  The May 2005 spine 
examination noted the veteran had a normal gait.

IV.  Right Eye

The May 2001 examination report reflects that the veteran has 
a macular hole which was incurred from trauma approximately 
in 1991.  The report reflects that his vision had been stable 
recently.  Physical examination revealed his best corrected 
visual acuity to be 20/400 in the right eye and 20/20 in the 
left eye.  External examination was normal.  The intraocular 
pressure were 11 in each eye.  The pupils were dilated in the 
media and fundi were normal, with the exception of a small, 
round retinal defect in the fovial area of the right retina.  
The examiner diagnosed the macular hole as stable.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered.  Many factors are to be 
considered in evaluating disabilities of the musculoskeletal 
system and these include pain, weakness, limitation of 
motion, and atrophy.  Painful motion with the joint or 
periarticular pathology, which produces disability, warrants 
the minimum compensation.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board considers the applicability of a higher rating for 
the entire period in which the appeal has been pending.  Id; 
Powell v. West, 13 Vet. App. 31, 35 (1999).  The fact that a 
claimant is awarded a rating increase less than the maximum 
allowable does not dismiss an appeal.  An application for an 
increased rating is deemed to be for the maximum allowable.  
AB v. Brown, 6 Vet. App. 35 (1993).




I.  Back Disability

The rating criteria for spine pathology have changed twice 
since the veteran submitted his claim for an increase.  When 
the regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran may be 
entitled to resolution of his claim under the criteria that 
are to his advantage.  The old rating criteria may be applied 
throughout the period of the appeal, if they are more 
favorable to the veteran.  New rating criteria, however, may 
be applied only from the effective date of the change 
forward, unless the regulatory change specifically permits 
retroactive application.  38 U.S.C.A. § 5110(g); VA O.G.C. 
Prec. Op. No. 7-2003 (Nov. 19, 2003); VA O.G.C. Prec. Op. No. 
3-2000 (April 10, 2000).

Under the criteria in effect at the time the veteran filed 
his claim, pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief, warranted 
an evaluation of 60 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (in effect prior to September 23, 2002).  A 60 
percent evaluation was the maximum scheduler evaluation under 
the prior criteria.

The criteria for rating intervertebral disc syndrome was 
changed, effective September 23, 2002.  This change required 
intervertebral disc syndrome to be rated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (September 23, 2002) (67 F.R. 54345, 
54349, August 22, 2002).  An incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id., 
Note 1.  When evaluating on the basis of chronic 
manifestations, orthopedic disabilities will be evaluated 
using criteria for the most appropriate orthopedic diagnostic 
code or codes.  Neurologic disabilities will be separately 
evaluated using criteria for the most appropriate neurologic 
diagnostic code or codes.  Id., Note 2.

The claims file reflects no evidence of incapacitating 
episodes as defined by the rating criteria.  Neither is there 
any evidence of ankylosis of the spine or vertebra fracture 
residuals.  The pre-2003 rating criteria for spine pathology 
other than intervertebral disc syndrome provided that the 
maximum schedular rating for either limitation of motion of 
the lumbar spine or lumbosacral strain was 40 percent.  
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002).  Thus, 
were the veteran rated for the chronic orthopedic 
manifestations of his intervertebral disc syndrome under 
Diagnostic Code 5293, Note 2 (in effect prior to September 
26, 2003), the maximum rating assignable would be 40 percent.  

The preponderance of the evidence does not show the veteran 
to more nearly approximate a compensable evaluation for 
chronic neurological manifestations such as sciatica or the 
peripheral nerves related to the upper extremities.  The 
examination reports and treatment notes reflect that the 
veteran was found to be normal neurologically.  While the 
veteran subjectively reported some numbness, the May 2005 
examination revealed a normal sensory and reflex examination.  
The MRI examination reports reflected no findings of nerve 
involvement from his disc bulges or herniations of his spine.  
Thus, the veteran would not receive a more favorable rating 
if evaluated separately under the rating criteria effective 
September 23, 2002 or September 26, 2003, as the maximum he 
could get would be 40 percent for orthopedic disabilities and 
zero percent for neurological disabilities.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003), and General Formula for 
Diseases and Injuries of the Spine (2005). 

Thus, the 60 percent evaluation currently assigned under 
Diagnostic Code 5293 (in effect prior to September 23, 2002) 
to be the most favorable, and that an increased rating is not 
warranted.

The Board further finds that the evidence does not show the 
veteran's back disability picture to be so unusual or 
exceptional as to render the rating schedule impractical and 
support a referral for extra-schedular consideration.  See 
38 C.F.R. § 3.321(b)(1).  There is nothing in the record to 
distinguish his case from the cases of numerous other 
veteran's who are subject to the schedular rating criteria 
for the same disability.  Thus, based on the record and the 
lack of objective findings of severe limitation of motion or 
any neurological symptoms, the Board finds that the currently 
assigned 60 percent schedular rating has already adequately 
addressed, as far as can practicably be determined, the 
average impairment of earning capacity due to the veteran's 
service-connected low back condition.  See 38 C.F.R. § 4.1.  
In addition, there is no evidence revealing frequent periods 
of hospitalization.  Therefore, in the absence of such 
factors, the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  

The Board has considered the doctrine of reasonable doubt and 
finds that the veteran has received the benefit of every 
doubt, where applicable.  The Board notes that the veteran 
has received the maximum schedular rating for intervertebral 
disc syndrome even though there is scant evidence of the 
neurological symptomatology normally associated with such.  
Thus, the Board finds that 60 percent adequately compensates 
the veteran for his functional loss due to pain, fatigue, and 
weakness of his back.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59.


II.  Bipolar Disorder  

Current rating evaluations of mental disorders requires a 
thorough familiarity with the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), 38 C.F.R. § 4.130, but the VA rating criteria govern the 
overall evaluation via an overall assessment of one's 
disability picture.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  An evaluation of the disability level of a 
mental disorder is based on the total evidentiary picture of 
the appellant's occupational and social impairment.  Further, 
social impairment is not the sole criterion on which an 
evaluation is based.  38 C.F.R. § 4.126(a), (b).

The applicable rating criteria provide that a mental disorder 
which results in occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress; or, symptoms are controlled by continuous 
medication, warrants an evaluation of 10 percent.  38 C.F.R. 
§ 4.130, Diagnostic Code 9432.  A 30 percent evaluation is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation will be assigned for a mental 
disorder which produces occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

Occupational and social impairment reflects deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; or an 
inability to establish and maintain effective relationships, 
warrant an evaluation of 70 percent.  Id.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name, 
warrants a 100 percent rating.

The Board finds that the preponderance of the evidence shows 
the veteran's bipolar disorder to have more nearly 
approximated a 10 percent evaluation for the period prior to 
January 12, 2004.  38 C.F.R. §§ 4.3, 4.7.  In the summer or 
2000, the veteran's disorder manifested with mania, and he 
related that sometimes he had no recollection of where he had 
been for an unspecified period of time.  Nonetheless, the 
June 2000 treatment note reflected no cognitive 
abnormalities, and the veteran denied any suicide or homicide 
ideation.  The examiner assessed the veteran's disorder as 
mild, but assigned a GAF of 55.  The GAF considers 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  DSM-IV, p. 
46.  A GAF of 55 is mid-way of the range 51 to 60, which is 
reflective of moderate symptoms.  Id., at 47.  At the August 
2000 follow-up, the veteran manifested a restricted affect 
and an "OK" mood but no cognitive abnormalities.  A GAF of 
65 was assessed, which reflected some mild symptoms.

Resolving all doubt in favor of the veteran, the Board finds 
that the findings of depression in the medical evidence since 
the date of the current claim cause the veteran's bipolar 
disorder to more nearly approximate the criteria for a 30 
percent rating.  38 C.F.R. § 4.7.  

The Board finds, however, that the veteran's bipolar disorder 
does not more nearly approximate a 50 percent or higher 
evaluation.  38 C.F.R. § 4.7.  As of the May 2001 
examination, the veteran's main complaint was depression.  A 
mildly restricted affect was noted, but otherwise, the 
examiner noted no findings which would more nearly 
approximate a 50 percent evaluation.  The veteran related 
that he still had a healthy interest in activities such as 
hiking, fishing, and working on cars, to the extent that his 
back disorder allowed him.  His reported crying spells were 
related to his back pain.  The veteran showed no memory loss 
or impairment, and there were no panic attacks or suicide or 
homicide ideation. 

The evidence shows the veteran's disorder to have 
continuously manifested disturbance of mood via his 
depression and short-term memory impairment, but the 2004 
treatment notes and the January 2005 examination report 
reflected no findings of long-term memory impairment, panic 
attacks, impaired judgment or abstract thinking, or defects 
in the veteran's speech.  The veteran's affect was not 
flattened but restricted.  As noted previously, depression is 
one of the criteria supporting a 30 percent evaluation.  
Further, the veteran reported a very supportive and nurturing 
marital relationship, and he spent time with his epileptic 
son.  The report also reflected the veteran's interest in 
outside social relationships, as he related that decreased 
contact with his friends was not due to his desire to isolate 
himself from them but because they preferred active 
activities which he no longer was able to do.  Thus, the 
preponderance of the evidence does not establish that the 
veteran's bipolar disorder more nearly approximates a 50 
percent or higher evaluation.  38 C.F.R. § 4.7.

The Board further finds that the evidence does not show the 
veteran's bipolar disorder disability picture to be so 
unusual or exceptional as to render the rating schedule 
impractical and support a referral for extra-schedular 
consideration.  See 38 C.F.R. § 3.321(b)(1).  The objective 
findings noted in the evidence do not show marked 
interference with employment due solely to his bipolar 
disorder, nor is he frequently hospitalized for this 
condition.


III.  Plantar Fasciitis  

Severe foot injury warrants an evaluation of 30 percent; 
moderately severe injury, 20 percent; and moderate injury, 10 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5284.   If there 
is actual loss of the use of the foot, the evaluation is 40 
percent.  Id., Note.  

The veteran's primary symptomatology is subjective pain and 
tenderness.  The May 2005 examination noted no limitation of 
motion or other objective findings which would more nearly 
approximate moderately severe residuals.  For example, there 
was no swelling, limited motion, spasm, or calluses, and X-
ray was normal.  Thus, the Board finds that the veteran's 
left foot disorder more nearly approximates a 10 percent 
evaluation, and that 10 percent adequately compensates him 
for his functional loss due to pain and fatigability.  
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59.

The Board further finds that the evidence does not show the 
veteran's left foot disability picture to be so unusual or 
exceptional as to render the rating schedule impractical and 
support a referral for extra-schedular consideration.  See 
38 C.F.R. § 3.321(b)(1).  The objective findings noted in the 
evidence do not show marked interference with employment due 
solely to his left foot, nor is he frequently hospitalized 
for this condition.


IV.  Right Eye  

For VA purposes, the severity of visual acuity loss is 
determined by applying the criteria set forth at 38 C.F.R. § 
4.84a.  Under these criteria, impairment of central visual 
acuity is evaluated from noncompensable to 100 percent based 
on the degree of the resulting impairment of visual acuity.  
38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  A 
disability rating for visual impairment is based on the best 
distant vision obtainable after the best correction by 
glasses.  38 C.F.R. § 4.75.  

Diagnostic Codes 6061-6079 contain the criteria to evaluate 
impairment of central visual acuity.  The veteran is only 
service-connected for his right eye, and is currently 
receiving 30 percent.  To warrant a higher evaluation, the 
evidence must show anatomical loss of the right eye, which 
would warrant a 40 percent evaluation.  38 C.F.R. § 4.84a, 
Diagnostic Code 6066.  An increased rating could also be 
assigned if the veteran was blind, with only light perception 
in his right eye, and the same in his nonservice-connected 
left eye.  See 38 C.F.R. § 3.383(a)(1).

The Board finds that the evidence of record shows the 
veteran's right eye disorder warrants no more than a 30 
percent evaluation.  38 C.F.R. § 4.7.  The veteran's best 
corrected right eye visual acuity of 20/400 (10/200) and a 
nonservice-connected left eye warrants an evaluation of 30 
percent.  38 C.F.R. § 4.84a, Diagnostic Code 6077.  
Anatomical loss of the right eye, or blindness of both eyes 
is not shown.  Thus, an increased rating is not warranted.

The Board further finds that the evidence does not show the 
veteran's right eye disability picture to be so unusual or 
exceptional as to render the rating schedule impractical and 
support a referral for extra-schedular consideration.  See 
38 C.F.R. § 3.321(b)(1).  The objective findings noted in the 
evidence do not show marked interference with employment due 
solely to his right eye disorder, nor is he frequently 
hospitalized for this condition.


TDIU

Factual Background

In addition to the disabilities which are the subject of this 
appeal, the veteran is also service connected for right ear 
hearing loss, external otitis, urticaria with angioedema, 
tension headaches, and chronic fatigue due to an undiagnosed 
illness.  The chronic fatigue is evaluated as 10 percent 
disabling, and the rest are noncompensable.  His combined 
evaluation for his service connected conditions is 80 
percent.

The veteran's July 2001 VA Form 21-8940 reflects that he has 
one year of college, and that he last worked full time in May 
2000.  In an attached statement, he related that he had held 
too many jobs to list each individually, and that, because of 
his depression, he could not remember all of the dates and 
locations.  He related that he could work for short periods 
of time until his pain becomes so great that he has to leave.  
He also related that the frequency of medical appointments 
have caused him to lose jobs.  An August 2000 treatment note 
reflects that he had quit his job three months earlier 
without listing a reason.

In December 2000, a VA nurse practitioner opined that the 
veteran could return to work, but that he should not lift 
more than 10 pounds, stand in one position for more than 30 
minutes, and should be allowed a 15 minute break every 2 
hours.  As of a May 2001 examination he was employed as a 
truck driver, and that he was working pretty much every day, 
but his back condition made it difficult.  In his October 
2001 Notice of Disagreement, the veteran related that, while 
he had gainful employment, he had severe back pain before, 
during, and after the work day.  He related that, but for the 
need to support his family, he would not be employed.

Records reflect that in December 2001 a VA provider opined 
that, due to the veteran's progressive thoracic spine pain 
and his depressive disorder, the veteran was not employable 
for his then current job because of activity restrictions.  
The provider recommended the veteran be trained in a vocation 
that did not involve standing for extended periods of time or 
lifting.  He observed that the veteran was very bright, with 
college education, and some computer skills.

An August 2002 pain management note reflects that the veteran 
was being assessed for possible abuse of prescription drugs 
as well as cannabis use.  A January 2004 treatment note 
reflects that the veteran had a car transport business, and 
that he had recently moved it from Florida to Maryland.  The 
May 2005 examination report reflects that, while the veteran 
reported significant struggles to work secondary to his back 
problem, the car transport business failed in part due to a 
lack of qualified drivers.  He also related that he had tried 
seven jobs but they were too much for him to handle 
physically.

A May 2005 VA Form 21-8940 revealed the veteran had 2 years 
of college.  In a June 2005 statement, the veteran related 
that he worked approximately 12 to 16 
jobs during the prior nine years, as he forced himself to 
work despite the pain he experienced as the result of his 
disability.  He related that he had to choose between 
enduring the pain and taking the pain medication, but the 
latter affected his ability to concentrate, perform simple 
tasks, or stay awake.  He maintained that he could not 
maintain gainful employment.  The veteran's wife estimated 
his number of jobs as over 10, but he had to resign or was 
terminated due to the pain or time lost for medical 
appointments.  She related that his pain medication made him 
tired and impacted his memory.  The veteran's father-in-law 
essentially echoed the veteran's wife's statement.

Records from three former employers reflect that the veteran 
worked for brief periods in 2003 and 2004.  He lost no time 
due to disability.  The August 2005 form reflects that the 
veteran did office work, and that he worked from September 
2004 to January 2005.  Although the form reflects that he 
went on disability, no specifics were provided.

Analysis

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  Disability of one 
or both lower extremities is considered as one disability.  
38 C.F.R. §§ 3.340, 4.16(a).  Consideration may be given to 
the veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his or her age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.19; see 
also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In other 
words, the Board must determine if there are circumstances 
apart from the veteran's nonservice-connected disabilities 
and his advanced age, that places him in a different position 
than other veterans with a 80 percent combined disability 
rating.  Van Hoose, 4 Vet. App. at 363.

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is a recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361.

The Board acknowledges the fact that the veteran meets the 
disability percentage requirements for TDIU.  The Board notes 
the voluminous treatment records related to the veteran's 
back disability and his constant complaints of persistent 
pain.  The Board also notes, however, that the extensive 
neurological and pain management notes reflect that providers 
found no clinical etiology for the veteran's persistent 
complaints of pain.  Although the veteran relates that he 
worked with pain to support his family, he has been able to 
obtain employment.  

The Board acknowledges his assertions that he had to quit the 
jobs due to his pain or medical appointments, but the 
provider in 2002 assessed the veteran as very bright with 
good education and work skills.  The medical evidence did not 
find him unable to perform any gainful employment.  There 
also is the matter of the February 2005 pain management note 
that the veteran had failed to appear for physical therapy, 
and that one of the reasons his back had not improved was 
that he had not done exercises to strengthen his back 
muscles.  The same note reflects that the veteran reported he 
had quit a job as a dispatcher for a truck company because of 
multiple medical appointments.  When asked if he was going to 
return to work, he said no, and that he expected to address 
his financial condition by an increase in his disability 
evaluation.  In 2003, SSA denied the veteran's claim that he 
was unable to work due to disability.

The preponderance of the competent evidence of record does 
not show the veteran to be unable to maintain gainful 
employment due to his service-connected disabilities.  None 
of his medical providers have opined that he was unable to 
maintain gainful employment.  Although reasonable 
restrictions were suggested by medical personnel, the veteran 
was not deemed unemployable.



Nonservice-Connected Pension

Analysis

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for ninety (90) days or more 
during a period of war and who is permanently and totally 
disabled due to nonservice-connected disabilities that are 
not the result of the veteran's willful misconduct.  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  Talley v. Derwinski, 2 Vet. App. 282, 
285 (1992); 38 C.F.R. §§ 3.340(b), 4.15.

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  The first way is to establish that the veteran 
has a lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a substantially 
gainful occupation under the appropriate diagnostic codes of 
the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 
1502(a)(1); 38 C.F.R. §§ 3.340(a), 4.15.  Alternatively, a 
veteran may establish permanent and total disability for 
pension purposes, absent a combined 100 percent scheduler 
evaluation, by proving that the individual (as opposed to the 
average person) has a lifetime impairment precluding the 
veteran from securing and following substantially gainful 
employment.  38 U.S.C.A. §§ 1502, 1521(a; 38 C.F.R. § 4.17.  
Under this analysis, if there is only one such disability, it 
must be ratable as 60 percent or more, and if there are two 
or more disabilities, there must be at least one disability 
ratable as 40 percent or more, with a combined disability 
rating of at least 70 percent.

However, if a veteran cannot qualify for a permanent and 
total disability under the above rating scheme following 
applicable schedular criteria, a permanent and total 
disability rating for pension purposes may be granted on an 
extraschedular basis if the veteran is subjectively found to 
be unemployable by reason of his or her disabilities, age, 
occupational background, and other related factors.  See 38 
C.F.R. §§ 3.321(b)(2), 4.17(b).

The evidence set forth above under the issue of entitlement 
to TDIU is incorporated here by reference.  The veteran's 
combined disability evaluation for pension purposes is also 
80 percent.  The claims file reflects seven nonservice-
connected disorders, all of which are deemed noncompensable.  
They are as follows: residuals of right arm injury, bilateral 
knee condition, right foot disorder, left foot disorder other 
than plantar fasciitis, left ear hearing loss, residuals of 
head injury, and a disorder claimed as Gulf War Syndrome.

As noted above, the veteran has significant disabilities for 
which is evaluated at 80 percent combined.  Nonetheless, as 
discussed above, the evidence of record does not show the 
veteran to be permanently and totally disabled as a result of 
his disabilities and age.  The veteran has in fact obtained 
gainful employment, and the evidence of record does not show 
that the extent of his disabilities was the primary reason 
for his frequent departure from several jobs.  Medical 
providers deemed him employable as long as he observed 
standing and lifting restrictions.  Thus, the preponderance 
of the evidence is against entitlement to nonservice-
connected pension.

As a final matter, the Board notes that with the assignment 
of an 80 percent combined rating, the veteran's compensation 
benefits provide a greater monetary benefit than nonservice-
connected pension, for a veteran with a spouse and two 
children.



ORDER

Entitlement to an evaluation in excess of 60 percent for a 
low back disability is denied.

Entitlement to an evaluation in excess of 30 percent for the 
period prior to January 12, 2004, for bipolar disorder, is 
granted.

Entitlement to an evaluation in excess of 30 percent for 
bipolar disorder is denied.

Entitlement to an evaluation in excess of 10 percent for 
plantar fasciitis, left foot, status post-operative is 
denied.

Entitlement to an evaluation in excess of 30 percent for 
macular hole, right eye, is denied.

Entitlement to TDIU is denied.

Entitlement to non-service-connected pension is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


